UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7880


KENNETH VALENTINE AWE,

                       Plaintiff – Appellant,

          v.

DR. MILLER, ROSP M.D.,

                       Defendant – Appellee,
          and

HAROLD CLARKE, VDOC Director; RANDLE MATHENA, ROSP Warden,

                       Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:13-cv-00143-JLK-RSB)


Submitted:   January 23, 2014             Decided:   January 28, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth V. Awe, Appellant Pro Se. William Francis Demarest, III,
Mary Moffett Hutcheson Priddy, GOODMAN, ALLEN & FILETTI, Glen
Allen, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth     V.    Awe    appeals          the   district    court’s      order

denying his motion seeking a preliminary injunction to require

the Virginia Department of Corrections to authorize photocopying

loans. 1     On appeal, Awe correctly notes that the district court

appears      to   have     misconstrued           his    request    as    one    for    free

photocopies,          rather        than      authorization           for        additional

photocopying       loans       on   his     inmate       trust     account.       He    also

correctly notes that, insofar as he may seek to copy medical

records, such records could not be effectively copied by hand,

as suggested by the court.                  Nevertheless, we conclude that the

court did not abuse its discretion in denying Awe’s motion, as

the motion failed to make any showing of the requirements for

preliminary injunctive relief.                See Winter v. Natural Res. Def.

Council,      Inc.,     555    U.S.    7,    20    (2008)      (required      showing    for

preliminary injunction); Dewhurst v. Century Aluminum Co., 649

F.3d       287,   290      (4th       Cir.    2011)           (standard     of     review).

Accordingly, we affirm the district court’s order. 2                          We dispense



       1
        Although   interlocutory,  this   order  is   immediately
appealable pursuant to 28 U.S.C. § 1292(a)(1) (2012).
       2
       While Awe’s appellate briefs address the merits of his
underlying deliberate indifference claim, that issue is not
properly before us, as the district court has not yet issued a
ruling on the claim, and its merits are not relevant to the
order appealed.



                                              2
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                     3